DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: The transition portion 447 mentioned in par. 0067 of the specification is not found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference number 474 used in Fig. 12 is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 7 it is used the term “multi-lead external thread form”, but in line 8 it is used the term “external thread form”. Even when the Office understands that both terms refer to the same structural limitation. It is suggested to maintain the same nomenclature across the claims. Appropriate correction is required.
In line 15 it is used the term “distal end of the body”. Even when the Office believes that said term is the same as the term “second end” used in the first paragraph of the claim. In order to avoid potential confusion, it is suggested to use the same nomenclature across the claims. Appropriate correction is required.
In line 18 before the added new language an additional space is included between the word “thread” and “along”, where only one space is required. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
At the end of each of the lines 6 and 7 it is used the word “and”. Said word is used to indicate the last element of a list of elements, wherein the present claim it is used at the end of the second element and the last third element. It is suggested to delete said “and” from the end of the line 6, in order to properly . Appropriate correction is required.
Claim 26 is objected to because of the following informalities: 
In lines 2-3 include the recitation of “an implant body having a first end and a second end and defining a longitudinal axis therebetween”. It is suggested to delete the last “end” of the recitation, in order to read “an implant body having a first end and a second end . Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 9, 12-16, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (US 20140329202 A1) in view of Verma (WO 2009054005 A2), and in further view of Hurson (WO 2008128757 A2).
[AltContent: arrow][AltContent: textbox (Transition region)][AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Body)][AltContent: ][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: textbox (Apical wall region)][AltContent: textbox (Lateral wall region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (External thread form on external/outer periphery)][AltContent: ][AltContent: textbox (Distal and proximal ends,
Or the first and second ends)]  
    PNG
    media_image1.png
    612
    330
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    636
    317
    media_image2.png
    Greyscale

[AltContent: textbox (Multi-lead external thread form including three-dimensional stabilization thread)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Root)][AltContent: arrow][AltContent: textbox (Superior flank portion)][AltContent: ][AltContent: textbox (Undercut)][AltContent: ][AltContent: textbox (Undercut)][AltContent: textbox (Fig. 2 zoom portion)][AltContent: arrow][AltContent: textbox (Inferior flank portion)][AltContent: textbox (Crest portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thread profile)]
    PNG
    media_image3.png
    232
    266
    media_image3.png
    Greyscale




Regarding claims 1 and 22, Zadeh discloses a dental implant including:
a body having a longitudinal axis and first and second ends (see annotated Fig. 2 above), the body including a lateral wall region proximal the first end and an apical wall region proximal the second end (see annotated Fig. 2 above), the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end (see annotated Fig. 2 above); and 
an external thread form formed along an outer periphery of the body in both lateral and apical wall regions, the external thread form comprising a first thread profile along at least a portion of the lateral wall region;
wherein the first thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior flank portion positioned on a superior portion of the thread between the crest portion and the root of the thread form, and the inferior flank portion positioned on an inferior portion of the thread between the crest portion and the root of the thread form (see annotated Fig. 2 zoom portion), and 
wherein the first thread profile further includes a three-dimensional stabilization thread having an undercut along the inferior flank portion and the superior flank portion, the undercut defined a linear surface between the root and crest portion of the thread form (see annotated Fig. 2 zoom portion above), whereby a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread (see annotated Fig. 2 zoom portion above).
However, Zadeh does not disclose that the lateral wall region has a generally constant outer diameter, that the external thread form includes a constant external diameter defined along at least a portion of the lateral wall region, that the external thread form includes a second thread profile along at least a portion of the apical wall region, and wherein the second thread profile includes a tapered standard thread, and that the tapered standard thread of the second thread profile is selected from a v-thread profile or a buttress thread profile (for claim 22).
[AltContent: arrow][AltContent: textbox (Tapered outer diameter on the apical portion of the body)][AltContent: arrow][AltContent: textbox (Constant outer diameter on the Lateral portion)]
    PNG
    media_image4.png
    557
    421
    media_image4.png
    Greyscale
 

[AltContent: arrow][AltContent: textbox (Tapered outer diameter on the apical portion of the body)][AltContent: arrow][AltContent: textbox (Constant outer diameter on the Lateral portion)]
    PNG
    media_image5.png
    227
    284
    media_image5.png
    Greyscale

Verma teaches a body of a dental implant including a body and threads having a constant outer diameter on the lateral portion of the body, and the body and threads on the apical portion having a tapered shape, the combination of constant and tapered diameters increases the surface area and helps the implant insertion during its implantation (see annotated Fig. 2 and 4 above and page 4, line 33 through page 5 line 2, and page 15, lines 23-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the body and threads of Zadeh, with the generally constant outer diameter on the lateral portion and the tapered apical portion of the body and threads of Verma, in order for the tapered portion to help in an easy insertion of the implant and avoiding the impingement on anatomical structures, and the constant portion of the body to provide a primary stability of the implant in the bone cavity for better osseointegration along the run.
However, Zadeh/Verma does not disclose that the external thread form includes a second thread profile along at least a portion of the apical wall region, and wherein the second thread profile includes a tapered standard thread, and that the tapered standard thread of the second thread profile is selected from a v-thread profile or a buttress thread profile (for claim 22).
[AltContent: textbox (Groove)][AltContent: arrow][AltContent: textbox (Second thread profile of the External thread form)][AltContent: arrow][AltContent: textbox (Tapered diameter of the apical portion)][AltContent: arrow][AltContent: textbox (Constant diameter of the lateral portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: connector][AltContent: arrow] [AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three-dimensional stabilization thread)][AltContent: textbox (First thread profile of the External thread form)][AltContent: textbox (Lateral portion)][AltContent: textbox (Apical portion)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)]
    PNG
    media_image6.png
    585
    400
    media_image6.png
    Greyscale

Hurson teaches a dental implant including a body that includes a first thread profile on a lateral portion of the body that is defined by a groove on the lateral surface of the thread (see annotated Fig. 1A above [0007], [0022] – “the outer surface 28 can comprise … grooves that are configured to promote osseointegration”, and [0030] – “the upper grooves 50 and the lower grooves 52 are located on the dental implant 20 to, e.g. provide additional surfaces for osseointegration. The upper grooves 50 can be located on the faces 58 of the portions of the threads 38 located on the proximal portion 26 of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the face of the thread on the lateral portion of Zadeh/Verma, with the groove forming a first thread profile on the lateral region and the tapered standard buttress thread profile on the apical portion of the body of Hurson, in order for the groove in the first thread profile to provide additional surfaces for osseointegration, and for the tapered standard buttress thread profile to help in an easy insertion of the implant. 
Regarding claim 2, Zadeh/Thome/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Zadeh discloses further including that at least one self-tapping cutting flute (24) interrupting one or more portions of the external thread form (see Fig. 2 above and [0009] – “the implants come with self-tapping features”), wherein the cutting flute is configured to define a helical path or a linear path, or with multiple cutting flutes interrupting a plurality of portions of the external thread form, wherein the cutting flute is selected from the group consisting of an apical cutting flute, a lateral cutting flute, and any combination of both apical and lateral cutting flutes (see [0071] – “the present invention incorporates osteotomy blades 18, which have bone-cutting peripheral edges 24. The cutting edges 24, and thus the blades 18, create the 
[AltContent: textbox (Fig. 2 zoom (b) portion)][AltContent: arrow][AltContent: textbox (Smaller shape or dimension)][AltContent: arrow][AltContent: textbox (Crest)][AltContent: arrow][AltContent: textbox (Horizontal plane)][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Larger shape or dimension)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    232
    266
    media_image3.png
    Greyscale

Regarding claim 3, Zadeh/Thome/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Zadeh discloses a larger shape or dimension, relative to a horizontal plane that is perpendicular to the longitudinal axis of the dental implant (10) and26Patent Attorney Docket No.: 2B14.1-181 passes through the crest portion of the thread (see annotated Fig. 2 zoom (b) portion above), is present at a distal portion of the three-dimensional stabilization thread and a smaller shape or dimension, relative to a horizontal plane that is perpendicular to the longitudinal axis of the dental implant and passes through the crest portion of the thread, is present at a proximal portion of the three-dimensional stabilization thread (see annotated Fig. 2 zoom portion above).
Regarding claims 7, 12 and 23, Zadeh discloses a dental implant including:
a body having a longitudinal axis and first and second ends (see annotated Fig. 2 above), the body including a lateral wall region proximal the first end and an apical wall region proximal the second end, the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end (see annotated Fig. 2 above); and 

wherein the thread profile includes a three-dimensional stabilization thread along at least a portion of the lateral wall region (see annotated Fig. 2 and Fig. 2 zoom portion above), the three-dimensional stabilization thread having an undercut in the inferior flank portion and the superior flank portion, the undercut defined by a linear surface, between the root and crest portion of the thread form (see annotated Fig. 2 zoom portion above), whereby a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread (see annotated Fig. 2 zoom portion above). 
However, Zadeh does not disclose that the lateral wall region has a generally constant outer diameter toward the first end, the external thread form includes at least two distinct thread profiles, wherein the multi-lead external tread form includes a constant external diameter defined along at least a portion of the lateral wall region of the body, at least one of the at least two distinct thread profiles includes a tapered standard thread along at least a portion of the apical wall region; that the three-dimensional stabilization 
Verma teaches a body of a dental implant including a body and threads having a constant outer diameter on the lateral portion of the body, and the body and threads on the apical portion having a tapered shape, the combination of constant and tapered diameters increases the surface area and helps the implant insertion during its implantation (see annotated Fig. 2 and 4 above and page 4, line 33 through page 5 line 2, and page 15, lines 23-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the body and threads of Zadeh, with the generally constant outer diameter on the lateral portion and the tapered apical portion of the body and threads of Verma, in order for the tapered portion to help in an easy insertion of the implant and avoiding the impingement on anatomical structures, and the constant portion of the body to provide a primary stability of the implant in the bone cavity for better osseointegration along the run.
However, Zadeh/Verma does not disclose that the external thread form includes at least two distinct thread profiles, wherein the multi-lead external thread form includes a constant external diameter defined along at least a portion of the lateral wall region of the body, where at least one of the at least two distinct thread profiles includes a tapered standard thread along at least a portion of the apical wall region; that the three-dimensional stabilization thread is a parallel external thread (for claim 12); and that the 
Hurson teaches a dental implant including a body including a first thread profile located on a lateral portion of the body defined by a groove on the lateral surface of the thread crest, and the grooves on the coronal region of the thread forms two parallel external thread (for claim 12) (see annotated Fig. 1A above [0007], [0022] – “the outer surface 28 can comprise … grooves that are configured to promote osseointegration”, and [0030] – “the upper grooves 50 and the lower grooves 52 are located on the dental implant 20 to, e.g. provide additional surfaces for osseointegration. The upper grooves 50 can be located on the faces 58 of the portions of the threads 38 located on the proximal portion 26 of the dental implant 20”). A second thread profile on the apical portion of the body defined by a general buttress profile (for claim 23). Where the first thread profile is defined by a constant external diameter, and the second thread profile is defined by a progressive tapering external diameter from a narrower second end to a wider toward the first end, and where the second thread profile includes a tapered standard thread (see annotated Fig. 1A above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the face of the thread on the lateral portion of Zadeh/Verma, with the groove forming a first thread profile on the lateral region and the tapered standard buttress thread profile on the apical portion of the body of Hurson, in order for the groove in the first thread profile to provide additional surfaces for osseointegration, and for the tapered standard buttress thread profile to help in an easy insertion of the implant. 
Regarding claim 9, Zadeh/Verma/Hurson the claimed invention substantially as claimed, as set forth above for claim 7, and where Zadeh discloses a larger shape or dimension (see annotated Fig. 2 zoom portion above, and where the larger shape or dimension includes the profile of the crest portion of Wen), relative to a horizontal plane that is perpendicular to the longitudinal axis of the dental implant (10) and28Patent Attorney Docket No.: 2B14.1-181 passes through the crest portion of the thread (see annotated Fig. 2 zoom portion above), is present at a distal portion of the three- dimensional stabilization thread and a smaller shape or dimension, relative to a horizontal plane that is perpendicular to the longitudinal axis of the dental implant and passes through the crest portion of the thread, is present at a proximal portion of the three-dimensional stabilization thread. (See annotated Fig. 2 zoom portion above)
Regarding claim 13, Zadeh/Verma/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Zadeh discloses that the three-dimensional stabilization thread is formed by a summation of unique feature sets, the unique feature sets includes linear surfaces, from at least two different thread leads and/or profiles of the external threads (see annotated Fig. 2 lateral zoom above). 
Regarding claims 14 and 24, Zadeh an implant including:
a body having a longitudinal axis and first and second ends (see annotated Fig. 2 above), the body including a lateral wall region proximal the first end and an apical wall region proximal the second end (see annotated Fig. 2 above), the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end; and 

an external thread form formed along on outer periphery of the body, the external thread from including a first thread profile along at least a portion of the lateral wall region;
wherein the first thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior flank portion positioned on the superior portion of the thread between the crest portion and the root of the thread form, and the inferior flank portion positioned on the inferior portion between the crest portion and the root of the thread form, and wherein at least a portion of the first thread profile includes a three-dimensional stabilization thread having an undercut along the inferior flank portion and the superior flank portion, the undercut defined by a linear surface, between the root and crest portion of the thread form (see annotated Fig. 2 zoom portion), whereby a distal portion of the three-dimensional stabilization thread has greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread (see annotated Fig. 2 zoom portion above).
However, Zadeh does not disclose that the lateral wall region has a generally constant outer diameter toward the first end, that the external thread form includes a constant external diameter defined along at least a portion of the lateral wall region of the body, that the external thread form includes a second thread profile along at least a portion of the apical wall region, and where the second thread profile includes a tapered 
Verma teaches a body of a dental implant including a body and threads having a constant outer diameter on the lateral portion of the body, and the body and threads on the apical portion having a tapered shape, the combination of constant and tapered diameters increases the surface area and helps the implant insertion during its implantation (see annotated Fig. 2 and 4 above and page 4, line 33 through page 5 line 2, and page 15, lines 23-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the body and threads of Zadeh, with the generally constant outer diameter on the lateral portion and the tapered apical portion of the body and threads of Verma, in order for the tapered portion to help in an easy insertion of the implant and avoiding the impingement on anatomical structures, and the constant portion of the body to provide a primary stability of the implant in the bone cavity for better osseointegration along the run.
However, Zadeh/Verma does not disclose that the external thread form includes a second thread profile along at least a portion of the apical wall region, and where the second thread profile includes a tapered standard thread.
Hurson teaches a dental implant including a body including a first thread profile located on a lateral portion of the body defined by a groove on the lateral surface of the thread crest (see annotated Fig. 1A above [0007], [0022] – “the outer surface 28 can comprise … grooves that are configured to promote osseointegration”, and [0030] – “the upper grooves 50 and the lower grooves 52 are located on the dental implant 20 to, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the face of the thread on the lateral portion of Zadeh/Verma, with the groove forming a first thread profile and the tapered standard buttress thread profile on the apical portion of the body of Hurson, in order for the groove in the first thread profile to provide additional surfaces for osseointegration, and for the tapered standard buttress thread profile to help in an easy insertion of the implant. 
Regarding claim 15, Zadeh/Verma/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Zadeh discloses further including at least one self-tapping cutting flute (24) interrupting the external thread form (see Fig. 2 above and [0009] – “the implants come with self-tapping features”), wherein the cutting flute (24) is configured to define a helical path, or a linear path, or with multiple cutting flutes interrupting a plurality of portions of the external thread form, wherein the cutting flute is selected from the group consisting of an apical cutting flute, a lateral cutting flute, and any combination of both apical and lateral cutting flutes (see 
Regarding claim 16, Zadeh/Verma/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Zadeh discloses a larger shape or dimension, relative to a horizontal plane that is perpendicular to the longitudinal axis of the dental implant (10) and26Patent Attorney Docket No.: 2B14.1-181 passes through the crest portion of the thread (see annotated Fig. 2 zoom (b) portion above), is present at a distal portion of the three- dimensional stabilization thread and a smaller shape or dimension, relative to a horizontal plane that is perpendicular to the longitudinal axis of the dental implant and passes through the crest portion of the thread, is present at a proximal portion of the three-dimensional stabilization thread (see annotated Fig. 2 zoom portion above).
Regarding claim 20, Zadeh/Verma/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Zadeh discloses further including a transition thread between the three-dimensional stabilization thread and a standard thread form (see annotated Fig. 2 and 4 above).
Regarding claim 26, Zadeh discloses a dental implant including: 
an implant body having a first end and a second end and defining a longitudinal axis therebetween (see annotated Fig. 2 above), a lateral portion adjacent the first end, and an apical portion adjacent the second end, the apical portion of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end (see annotated Fig. 2 above); and 

the first thread profile comprising a three-dimensional stabilization thread, wherein a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread.
However, Zadeh does not disclose that the lateral portion has a generally constant outer diameter toward the first end, that the external thread form includes a second thread profile extending along at least a portion of the apical portion of the implant body, that the first thread profile defines a constant external diameter, and that the second thread profile defines a progressive tapering external diameter becoming narrower toward the second end of the implant body, and including a tapered standard thread selected from a v-thread profile or a buttress thread profile.
Verma teaches a body of a dental implant including a body threads having a constant outer diameter on the lateral portion of the body and a tapered body and threads on the apical portion, the combination of constant and tapered diameters increases the surface area and helps its insertion during implantation (see annotated Fig. 4 above and page 4, line 33 through page 5 line 2, and page 15, lines 23-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the body and theads of Zadeh, with the generally constant outer diameter lateral portion and tapered apical portion of Verma, in order for the tapered portion to help in an easy insertion of the implant 
However, Zadeh/Verma does not disclose that the external thread form includes a second thread profile extends along at least a portion of the apical portion of the implant body, that the first thread profile is the one that defines a constant external diameter, and that the second thread profile defines a progressive tapering external diameter becoming narrower toward the second end of the implant body, and including a tapered standard thread selected from a v-thread profile or a buttress thread profile.
Hurson teaches a dental implant including a body including a first thread profile located on a lateral portion of the body, and a second thread profile on the apical portion of the body. Where the first thread profile is defined by a constant external diameter and the second thread profile is defined by a progressive tapering external diameter from a narrower second end to a wider toward the first end, and where the second thread profile includes a tapered standard thread including a buttress thread profile (see annotated Fig. 1A above and [0030] – “the upper grooves 50 and the lower grooves 52 are located on the dental implant 20 to, e.g. provide additional surfaces for osseointegration. The upper grooves 50 can be located on the faces 58 of the portions of the threads 38 located on the proximal portion 26 of the dental implant 20”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the face of the thread on the lateral portion of Hurson/Verma, with the groove forming a first thread profile and the standard buttress thread profile on the apical portion of the body of Hurson, in order for the groove . 
Claims 4, 6, 10 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (US 20140329202 A1) in view of Verma (WO 2009054005 A2), and in further view of Hurson (WO 2008128757 A2), as applied to claim 1 and 14 above, in further view of Wen et al. (US 9011506 B2).
Regarding claims 4, 10 and 17, Zadeh/Verma/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 1, 7 and 14 respectively. 
However, Zadeh/Verma/Hurson does not disclose further including a crest relief feature formed at the crest portion of the thread profile, at least a portion of the crest relief feature being curved to define a non-linear and inwardly-recessed indent so as to lessen frictional engagement of the crest portion with a substance intended to receive the implant, wherein the crest portion proximal the distal portion of the three-dimensional thread form defines two generally outwardly-extending extensions comprising end surfaces, and wherein the crest relief feature is generally positioned between the extensions such that a discontinuous surface profile is provided from an end surface of one of the extensions, along the crest relief feature, and to the end surface of the other one of the extensions.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel external thread)][AltContent: ][AltContent: textbox (Crest relief feature)][AltContent: ][AltContent: ][AltContent: textbox (Two generally outwardly-extending extensions
with end surfaces)][AltContent: ][AltContent: textbox (Non-linear and inwardly recessed indent)][AltContent: arrow][AltContent: textbox (Crest relief feature)]
    PNG
    media_image7.png
    149
    416
    media_image7.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image8.png
    116
    427
    media_image8.png
    Greyscale

Wen et al. teaches a screw including a crest relief feature formed at the crest portion of the thread profile (see annotated Fig. 9a, 11a and 11b above), where the crest relief feature is a curve defining a non-linear and inwardly recessed indent (see annotated Fig. 11a and 11b above), where the crest portion proximal the distal portion of the three-dimensional thread form defines two generally outwardly-extending extensions comprising end surfaces (see annotated Fig. 11a above), and wherein the crest relief feature is generally positioned between the extensions (see Fig. 11a, 11b above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread profile of Zadeh/Verma/Hurson, with the crest relief feature on the thread profile of Wen, in order to significantly increase the contact surface area of the screw and the bone, so that the bearing areas of the axial pullout force and the axial turning moment become large, thereby ensuring the improvement of the mechanical property of the screw (col. 2, lines 27-32). 
Regarding claims 6 and 19, Zadeh/Verma/Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 14. However, Zadeh/Verma/Hurson does not disclose that the three-dimensional stabilization thread is a parallel external thread. 
Wen et al. teaches a screw including a three-dimensional stabilization thread that is a parallel external thread (see Fig. 9a, 11a and 11b above). It would have been obvious . 
Claims 5, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (US 20140329202 A1) in view of Verma (WO 2009054005 A2), in further view of Hurson (WO 2008128757 A2), and in further view of Wen et al. (US 9011506 B2) as applied to claim 4, 10 and 17 above, and in further view of Hall et al. (US 20170065377 A1).
Claims 5, 11 and 18 introduce product-by-process language “particle blast process”. Therefore, claims 5 and 18 are considered product-by-process claims. See MPEP 2113(I) – “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”
Regarding claims 5 and 18, Zadeh/Verma/Hurson/Wen discloses the claimed invention substantially as claimed, as set forth above for claim 4 and 17 respectively.  
However, Zadeh/Verma/Hurson/Wen does not disclose further including one or more edges defined along the extensions and the crest relief feature of the three-
[AltContent: arrow][AltContent: textbox (Rounded Edge on the external thread)][AltContent: arrow][AltContent: oval]
    PNG
    media_image9.png
    380
    372
    media_image9.png
    Greyscale


Hall et al. teaches one or more edges defined along the extensions and the crest relief feature of the three-dimensional stabilization thread (see annotated Fig. 2 above), wherein the edges are substantially rounded such that a substantially curved transition is provided along the profile of the three-dimensional stabilization thread (see annotated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads profile and outer surface of the implant of Zadeh/Verma/Hurson/Wen, with the rounded edges along the extensions and curved transition with the modified surface or coating of Hall, in order for the rounded areas to increase the surface area of the thread in contact with the bone tissue and for the roughened surface to enhance osseointegration. 
Regarding claim 11, Zadeh/Verma/Hurson/Wen discloses the claimed invention substantially as claimed, as set forth above for claim 10. 
However, Zadeh/Verma/Hurson/Wen do not disclose further including one or more edges defined along the extensions and the crest relief feature of the three-dimensional stabilization thread, wherein the edges are substantially rounded in a way that a substantially curved transition is provided along the profile of the three-dimensional stabilization thread, from the superior flank portion, along a first extension and the end 
Regarding claims 21 and 25, Zadeh discloses a dental implant including;
a body having a longitudinal axis and first and second ends (see annotated Fig. 2 above), the body including a lateral wall region near the first end and an apical wall region near the second end (see annotated Fig. 2 above), the fist end configured for receiving and supporting an abutment and abutment screw (see cavity 36 for receiving an abutment and internal threads 38 for the abutment screw in Fig. 4 above), and the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end (see the tapered body in annotated Fig. 2 above); and 
and external thread form formed including a first thread profile along at least a portion of the lateral wall region (see annotated Fig. 2 above and Fig. 2 zoom portion);
wherein the first thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior flank portion positioned on a superior portion of the thread between the crest portion and the root of the tread form, and the inferior flank portion positioned on an inferior portion of the thread between the crest portion and the root of the thread form (see annotated Fig. 2 zoom portion above), and wherein the first thread profile further includes a three-dimensional stabilization thread having an undercut along the inferior flank portion and in the superior flank portion (see annotated Fig. 2 zoom portion above), the undercut defined by a linear surface,  between the root and the crest portion of the thread form (see annotated Fig. 2 zoom portion above), whereby a distal portion of the three-dimensional 
However, Zadeh does not disclose that the lateral wall region has a generally constant outer diameter toward the first end, that the external thread form includes a constant external diameter defined along at least a portion of the lateral wall region, that the external thread from includes a second thread profile along at least a portion of the apical wall region, and wherein the external thread from includes one or more rounded edges defined along the thread profile thereof; and that the tapered standard thread of the second thread profile is selected from a v-thread profile or a buttress thread profile (for claim 25).
Verma teaches a body of a dental implant including a body and threads having a constant outer diameter on the lateral portion of the body, and a tapered body and threads on the apical portion, the combination of constant and tapered diameters increases the surface area and helps its insertion during implantation (see annotated Fig. 4 above and page 4, line 33 through page 5 line 2, and page 15, lines 23-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the body of Zadeh, with the generally constant outer diameter lateral portion and tapered apical portion of Verma, in order for the tapered portion to help in an easy insertion of the implant, in this way avoiding impingement on anatomical structures, and the constant diameter portion provides a primary stability of the implant in the bone cavity for better osseointegration along the run.
However, Zadeh/Verma does not disclose that the external thread form includes a second thread profile extending along at least a portion of the apical portion of the implant body, that the first thread profile defines a constant external diameter, and that the second thread profile defines a progressive tapering external diameter becoming narrower toward the second end of the implant body, and including a tapered standard thread selected from a v-thread profile or a buttress thread profile.
Hurson teaches a dental implant including a body including a first thread profile located on a lateral portion of the body, and a second thread profile on the apical portion of the body. Where the first thread profile is defined by a constant external diameter and the second thread profile is defined by a progressive tapering external diameter from a narrower second end to a wider toward the first end. (see annotated Fig. 1A above and [0030] – “the upper grooves 50 and the lower grooves 52 are located on the dental implant 20 to, e.g. provide additional surfaces for osseointegration. The upper grooves 50 can be located on the faces 58 of the portions of the threads 38 located on the proximal portion 26 of the dental implant 20”. Where the second thread profile includes a tapered standard thread including a buttress thread profile (for claim 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the face of the thread on the lateral portion of Zadeh/Verma, with the groove forming a first thread profile and the tapered standard buttress thread profile on the apical portion of the body of Hurson, in order for the groove in the first thread profile to provide additional surfaces for osseointegration, and for the tapered standard buttress thread profile to help in an easy insertion of the implant. 
However, Zadeh/Verma/Hurson does not disclose that the external thread from includes one or more rounded edges defined along the thread profile thereof.
Hall et al. teaches a screw including a crest relief feature formed at the crest portion of the thread profile (see annotated Fig. 2 and zoom portion above), where the crest relief feature is a curve defining a non-linear and inwardly recessed indent (see annotated zoom portion above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread profile of Zadeh/Verma/Hurson with the rounded thread profile of Hall, in order to significantly increase the contact surface area of the screw and the bone, in order to distribute the forces along a bigger contact area and increase stabilization of the implant in the bone cavity during the osseointegration period. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1, 7, 14 and 21
Therefore, for the reasons given above it is understood that the claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772